Exhibit 10.1

January 31, 2008

Gordon A. Ulsh
c/o Exide Technologies

13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

Re: Amendment to Exide Technologies Stock Options

Dear Gordon:

As originally adopted, the Exide Technologies 2004 Stock Incentive Plan (as
amended and restated, the “Plan”) based the exercise price for stock options
granted by Exide Technologies (the “Company”) under the Plan on a formula set
forth in the Company’s outstanding warrant agreement, which provides for an
exercise price per share equal to the 10-day trailing average closing price per
share of the Company’s common stock prior to the date of grant of the option.
Such exercise prices in the case of certain options are less than the closing
sale price per share of the Company’s common stock on the NASDAQ Global Market
(“Fair Market Value”) on the respective dates of grant of such options. As a
result, there is a risk to you, as holder of such options, that the current
exercise price currently in effect may be considered to be less than the Fair
Market on the date of grant. Unless remedial action is taken to adjust the
Original Exercise Price (as defined below) of these below market options, you
may be subject to adverse tax consequences, including an additional 20% tax
under Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”). Such adverse tax consequences may be avoided if the
amendments described below are made to the affected options.

Accordingly, the Company is proposing to amend each of your affected stock
options referenced below (the “Eligible Options”) to increase the exercise price
currently in effect (the “Original Exercise Price”) for the Eligible Options to
the Fair Market Value on the date of grant of the Eligible Option (the “Adjusted
Exercise Price”) to avoid the adverse tax consequences described above. The
additional 20% tax under Section 409A does not apply to options that vested on
or prior to December 31, 2004 or that were granted with an exercise price at or
above the Fair Market Value on the date of grant.

1. Amendment. If you acknowledge and accept this amendment (this “Amendment”) of
the Eligible Options to increase the exercise price of those Eligible Options:



  (a)   the Original Exercise Price of each Eligible Option will increase to the
Adjusted Exercise Price; and



  (b)   the Company will pay to you a special cash payment(s) (any such payment,
a “Cash Payment”) payable with respect to each Eligible Option that is amended
pursuant to this Amendment in an amount determined by multiplying (1) the amount
by which the Adjusted Exercise Price exceeds the Original Exercise Price for
that Eligible Option by (2) the number of shares of the Company’s common stock
purchasable under that Eligible Option at the Adjusted Exercise Price, as set
forth below:

                                      Number of Eligible   Original Exercise  
Adjusted Exercise   Amount of Cash Grant Date   Options   Price   Price  
Payment
September 21, 2006
    332,200     $ 3.64     $ 3.66     $ 6,644.00  
 
                               
March 22, 2007
    191,939     $ 7.559     $ 8.84     $ 245,873.86  
 
                               

Under applicable Internal Revenue Service regulations, no Cash Payment may be
made in the same year that your Eligible Option is amended. Accordingly, subject
to your continued employment with the Company (as discussed below), a Cash
Payment will be paid (1) on the first regular payroll date after January 1, 2009
with respect to any portion of your amended Eligible Options that has vested as
of December 31, 2008 and (2) on the last business day of the quarter in which
any portion of your amended Eligible Options vests after December 31, 2008. Any
Cash Payment, when made, will be subject to all applicable withholding taxes
required to be withheld by the Company.

With respect to any portion of your amended Eligible Options that has vested as
of the date of this Amendment, you already have qualified for the Cash Payment
related to such vested Eligible Options, and such Cash Payment will be paid to
you on the Company’s first regular payroll date after January 1, 2009.

With respect to any portion of your Eligible Options that has not vested as of
the date of this Amendment, you must remain employed by the Company on the date
that each portion of your amended Eligible Options vests to receive the related
Cash Payment. For illustrative purposes:



  (i)   the Cash Payment with respect to each portion of your amended Eligible
Options that vests during 2008 but after the date of this Amendment will be paid
on the Company’s first regular payroll date after January 1, 2009, but only to
the extent that you remain an employee of the Company on the date that such
portion vests; and



  (ii)   the Cash Payment with respect to each portion of your amended Eligible
Options that vests after December 31, 2008 will be paid on the last business day
of the quarter in which such portion vests, but only to the extent you remain an
employee of the Company on the date that such portion vests (e.g., a Cash
Payment would be paid on March 31, 2009 with respect to the portion of your
amended Eligible Options that vests during the first calendar quarter of 2009 if
you remain an employee of the Company on the vesting date(s) during such
quarter).

2. Accurate Description of Eligible Options. You acknowledge that the above
table accurately sets forth your Eligible Options.

3. Entire Agreement. This Amendment, together with the formal Stock Option
Agreement (“Option Agreement”) between you and the Company evidencing each of
your Eligible Options (to the extent not expressly amended hereby), and the
Plan, represent the entire agreement of the parties with respect to your
Eligible Options and supersede any and all previous contracts, arrangements or
understandings between you and the Company with respect to such Eligible
Options. This Amendment may be amended at any time only by means of a writing
signed by you and an authorized officer of the Company.

4. Continuation of Option Agreements. Except for the foregoing increases to the
exercise prices per share for the Eligible Options, no other terms or provisions
of the Option Agreement for such Eligible Options or the Plan have been modified
as a result of this Amendment, and those terms and provisions continue in full
force and effect.

5. Binding Effect. Except as otherwise provided in this Amendment, the Option
Agreement (to the extent not expressly amended hereby) or the Plan, every
covenant, term and provision of this Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns.

6. Modifications. This Amendment, the Option Agreement or the Plan may be
modified or amended at any time by the Committee pursuant to Section 4 of the
Plan (the “Committee”), provided that your consent must be obtained for any
modification that adversely alters or impairs any rights or obligations under
this Amendment, unless there is an express Plan provision permitting the
Committee to act unilaterally to make the modification.

7. Headings. Section and other headings contained in this Amendment are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Amendment or any provision hereof.

8. Severability. Every provision of this Amendment, the Option Agreement (to the
extent not expressly amended hereby) or the Plan is intended to be severable. If
any term hereof is illegal or invalid for any reason, such illegality or
invalidity shall not affect the validity or legality of the remaining terms of
this Amendment.

9. Governing Law. This Amendment shall be interpreted, administered and
otherwise subject to the laws of the State of Delaware (disregarding
choice-of-law provisions).

10. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

To acknowledge and agree to the amendments described above, please execute and
date this Amendment where indicated on the attached signature page and return it
to me by February 18, 2008, which is the date this Amendment will become
effective, at:

Brad S. Kalter

c/o Exide Technologies

13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

If you choose not to agree to amend your Eligible Options, you may be subject to
the adverse tax consequences of section 409A with respect to your Eligible
Options. You will have sole responsibility for any taxes, penalties or interest
you may incur under Section 409A (and similar state tax laws), and the Company
will not reimburse you for any such taxes, penalties or interest. No part of
this Amendment should be relied upon as tax advice. The Company recommends that
you consult with your personal tax, financial and legal advisors to determine
the tax and other consequences of accepting or declining this Amendment.

Descriptions of the potential adverse tax consequences of Section 409A set forth
herein are for information purposes only and are not tax, financial or legal
advice. Such information does not constitute an opinion and is not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of
avoiding taxes, penalties or interest that may be imposed on the taxpayer. You
should not act upon this information without consulting with your personal tax,
financial and legal advisors.

[Signature page follows]

1

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s authorized
representative, you and the Company agree that the Eligible Options listed above
are amended and will continue to be governed by the terms and conditions of this
Amendment, the Option Agreement (to the extent not expressly amended hereby) and
the Plan.

EXIDE TECHNOLOGIES

By:      /s/ Barbara A. Hatcher     
Name: Barbara A. Hatcher
Title: Executive Vice President & General Counsel


Address:13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

The undersigned hereby accepts this Amendment of the Option Agreement(s)
relating to the Eligible Options referenced above to increase the Original
Exercise Price of such Eligible Options to the Adjusted Exercise Price as set
forth in this Amendment and the other terms of the Option Agreement (to the
extent not expressly amended hereby) and the Plan.

By:      /s/ Gordon A. Ulsh     
Name: Gordon A. Ulsh
Address:

2